DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	Claim 11 recites, “the inner wall surface of the fixing cover is located radially outward and in from of the outer circumference of the circular saw blade.”
	Claim 18 recites, “a distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover is greater than the distance between the tooth tip and the tooth bottom.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 7-8 recite, “a fixing cover that covers a portion of an outer circumference of the circular saw blade.” As currently written, the recitation of “fixing” appears to indicate the cover performs a “fixing” function for the cover with respect to the blade or to another structure associated with the portable circular saw. It is unclear if the applicant intends for the cover to perform a fixing function and/or is intended to perform a fixing function, or if the applicant intends for the claim to recite “a fixed cover” (emphasis added).	Claim 5 recites, “a guide member is provided in a dust collection opening located at an inflow side end of the dust collection path.” This claim has the following issues:	● As shown in fig. 6 of the Applicant’s disclosure, the “guide member [40]” appears to extend from the “dust collection wall [24d],” wherein the “dust collection opening [24b]” is formed between the dust collection wall and the inner wall surface (24a) of the fixing cover. It is unclear how the guide member is provided in the dust collection opening when the guide member extends from the dust collection wall that defines, at least partially, the dust collection opening (emphasis added).	● It is unclear what structures define the “dust collection opening” since the “guide member is provided in a dust collection opening” (emphasis added).	Claim 10, lines 7-8 recite, “a fixing cover that covers a portion of an outer circumference of the circular saw blade.” As currently written, the recitation of “fixing” appears to indicate the cover performs a “fixing” function for the cover with respect to the blade or to another structure associated with the portable circular saw. It is unclear if the applicant intends for the cover to perform a fixing function and/or is intended to perform a fixing function, or if the applicant intends for the claim to recite “a fixed cover” (emphasis added).	Claim 11 recites, “the inner wall surface of the fixing cover is located radially outward and in from of the outer circumference of the circular saw blade.” As currently written, the inner wall surface of the fixing cover is claimed as being located radially outward from the outer circumference of the circular saw blade. The examiner notes this recitation appears to be definite. However, the inner wall surface is also located in from the outer circumference of the circular saw blade. Does the Applicant intend for the term “radially” to associate with both “outward” and “in,” such that the inner wall surface has a first portion that is radially outward from the outer circumference of the circular saw blade and a second portion connected to the second portion that extends radially inward therefrom?	Claim 19 recites, “an end of the guide member positioned away from the inflow side end of the dust collection path.” As shown in the drawings, the “inflow side end of the dust collection path” is adjacent to the guide member which is positioned along the path which dust flows into the “dust collection opening.” In some regards, the structure corresponding to “an end of the guide member positioned away from the inflow side end” can itself be considered a portion of the inflow side end. It is unclear what can and cannot be included within the scope of “an end of the guide member positioned away from the inflow side end of the dust collection path” when the aforementioned “end of the guide member” is positioned along the path the dust moves.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US Publication 2012/0023760) in view of Matsumoto (US Publication 2010/0000095) and further in view of Nishio et al (US Publication 2018/0071846), herein referred to as Nishio.	Regarding Claim 1, Haas discloses portable circular saw (10) for cutting metal (paragraph 0003, lines 1-3), comprising: 	a base (support plate 18) with a lower surface (workpiece support surface 24) which is configured to contact a cutting material (36) including a metal (paragraph 0024, lines 1-4); and 	a cutting device main body (two hand grips 12, drive unit 14) supported on an upper surface of the base (fig. 1), the cutting device main body comprising: 	a circular saw blade (20); 	a fixing cover (upper protective cover 22) that covers a portion of an outer circumference of the circular saw blade (paragraph 0028, lines 1-2); and 	a cutting dust collection mechanism that collects metal cutting dust generated when the metal is cut (e.g., “a suction mechanism which sucks the chips out [via the] channel [associated with guide strips 42, 44] may be attached to the protective cover as an option,” paragraph 0041, lines 6-8), wherein cutting is performed while the circular saw blade protrudes from the lower surface (24) of the base (18) via a window (i.e. “a recess of the support plate 18,” paragraph 0026, line 6) provided in the base (paragraph 0026, lines 5-6) and a protruding portion of the circular saw blade cuts into the cutting material (see fig. 2), wherein 
	X1 (fig. 2; reference character “X”) is a distance between an inner wall surface of a lower end of the fixing cover and a tooth tip of the circular saw blade (Haas states in paragraph 0037, lines 1-4, “the protective cover 22 is pulled very close to the saw blade 20. The shortest distance X from the protective cover is less than 10mm in this region.”).	● Haas fails to specifically disclose the dust collection mechanism is a cutting dust collection box that collects metal cutting dust generated when the metal is cut. 	However, the examiner notes the “suction mechanism” described by Haas in paragraph 0041 is provided as an example of a structure that “may be attached to the protective cover as an option” for receiving chips sucked out of the channel associated with the guide strips 42, 44 (id.).	Additionally, Matsumoto (US Publication 2010/0000095) teaches it is known in the art of circular saws to provide a cutting device main body (fig. 3) with a cutting dust collection box (“dust collecting case” 13, “case member” 30) that collects dust generated when a material is cut (paragraph 0035, lines 1-4), wherein the dust collection box (13, 30) receives and surrounds the discharge portion (21) of a tubular portion (25) associated with a dust collection path (23) formed by a partition wall (22) within the fixing cover (11). In paragraph 0038, line 4- paragraph 0039, line 3, Matsumoto states, “an air stream flowing in the rotational direction of the circular saw blade 7 is generated within the upper cover 11. The chips created during the cutting operation are sucked into the upper cover 11 under the action of this air stream and are moved through the passage 23 of the upper cover 11. Then the chips are discharged from the discharge portion 21 into the dust collecting case 13… It is important to effectively use the air stream generated by the rotation of the circular saw blade 7. Since the interior of the upper cover 11 is radially divided by the partition wall 22 as set forth above, the air stream generated by the rotation of the circular saw blade 7 can be led to the radial outer side of the partition wall 22, i.e., the passage 23, without being weakened. This makes it possible to increase the recovery rate of chips.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable circular saw of Haas with the teaching of Matsumoto such that a dust collection box is formed on the fixing cover, wherein the “channel” disclosed by Haas is provided in the form of the passage (23) and tubular portion (25) taught by Matsumoto, which is provided with a discharge portion (21) positioned within the dust collection box (as taught by the dust collection case 13 of Matsumoto) in order to eliminate an external suction mechanism and dust collection apparatus connected to the channel of Haas by relying on the suction associated with the airstream generated by the rotational movement of the circular saw blade to force the dust into the modified dust collection box, wherein the elimination of the external suction mechanism allows the user to freely around move relative to the material being cut without being restricted by a vacuum hose connected to the external suction mechanism. The modification of Matsumoto also provides a compact configuration of the portable circular saw which further increases the functionality and manuverability of the portable circular saw. Moreover, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified portable circular saw of Haas substantially disclosed above fails to specifically disclose T is a distance between the tooth tip and a tooth bottom of the circular saw blade, wherein T < X1 < 2T.	However, Nishio teaches it is known in the art of “circular saw blades for cutting work materials such as wood, wood based panels, resins, and nonferrous metals such as aluminum” (paragraph 0001, lines 1-3; emphasis added) to provide a plurality of teeth (14f1 to 14f4) with a tooth tip (fig. 7), wherein a distance between the tooth tip and a tooth bottom (i.e., the bottom of the gullet between each tooth) is equal to a value of less than 10mm, e.g., 8.6mm and 9.6mm. More specifically, Nishio discloses an embodiment of a saw blade in paragraph 0021, lines 17-21 with “gullets 15f provided at 48 locations on the outer periphery of the metal base 11f, [wherein] the depths of the gullets are repeated as 9.6 mm, 8.6 mm, 8.6 mm, and 9.6 mm. The average value of the depths of the gullets is (9.6 mm+8.6 mm+8.6mm+ 9.6mm)/4=9.1mm.” 	The examiner notes a circular saw blade with a “T” value in the range taught by Nishio used in conjunction with the portable circular saw of Haas satisfies the claimed relation of T < X1 < 2T, e.g., if an average value for T = 9.1mm, and X1 = ~10mm, then 9.1mm < ~10mm < 18.2mm.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable circular saw of Haas substantially disclosed above with the teaching of Nishio such that an appropriate circular saw blade  used therein for cutting metal (the teaching of Nishio is applicable to circular saw blades used for cutting non-ferrous metals) has a gullet depth (i.e. a distance “T” between the tooth tip and the tooth bottom of the circular saw) of any reasonable size, including a gullet depth varying between 8.6mm to 9.6mm, as providing saw teeth with gullet depths (T) with this variation of the gullet depth helps to inhibit or constrain excess vibrational tendencies in the circular saw blade by making intermittent vibration frequency of each tooth different (Nishio, paragraph 0008, lines 4-6) which results in reduced surface roughness of a finished surface of a cut work material (Nishio, paragraph 0008, lines 13-16). The examiner notes the aforementioned modification would have been obvious since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)].	Regarding Claim 2, the modified portable circular saw of Haas substantially disclosed above includes a distance “Y,” wherein is a distance between a front end of the window in the base and the tooth tip of the circular saw blade. The “window” (i.e., i.e. “[the] recess of the support plate 18,” described in paragraph 0026, line 6 of Haas, is an opening, or elongated hole, formed in the base).	The modified portable circular saw of Haas substantially disclosed above fails to disclose T < Y < 2T.	However, Matsumoto teaches it is known in the art of portable circular saws for the front end of a window formed in the base of the circular saw to be positioned at a distance (annotated fig. 3) from the tooth tip of a circular saw blade that is similar to the distance between an inner wall surface (14) of a lower end of the fixing cover and a tooth tip of the circular saw blade but is positioned a bit closer to the tooth tip than the aforementioned inner wall surface (annotated fig. 3). The examiner notes Matsumoto provides evidence of such a window-type structure with a configuration that positions the aforementioned front end of said window closer to the tooth tip than the inner wall of the fixing cover, wherein the engineer designing the portable power saw has a limited number of choices when determining the best relation with respect to the spacing and distances at which the aforementioned structures are positioned with respect to the tooth tip of the circular saw blade. If the front end of the window is too close to the tooth tip, it may restrict the flow of dust and debris formed as a biproduct of the cutting process and restrict the range of adjustment of the cutting device main body relative to the base. Alternatively, if the front end of the window is too far away, i.e., set at a distance that is farther away from the tooth tip than the inner surface of the inner wall surface of the fixing cover, dust and debris will not properly be guided into the fixing cover and may escape from containment within the fixing cover, increasing the risk of possible injury to the operator.
    PNG
    media_image1.png
    409
    532
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw or Haas substantially disclosed above with the teaching of Matsumoto such that the value for Y is any reasonable value, including a value within the range of T < Y < 2T since there is a limited range for the value of Y that would facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable value for Y.
Regarding Claim 3, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose X2 is a distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade at a height of a rotational center of the circular saw blade relating to a position in an up down direction.at a height of a rotational center of the circular saw blade relating to a position in an up-down direction, and T < X2 < 2T.	However, Haas discloses the chips formed as a biproduct from the circular saw blade cutting the workpiece flow into a channel that runs concentric to the circumference of the saw blade 20 and surrounds the teeth 35” (paragraph 0041, lines  4-6), wherein the channel is formed on at least one side by the inner wall surface of the fixing cover. 	Additionally, Matsumoto states in paragraph 0036, lines 1-4, “the upper cover 11 of the present embodiment has a front peripheral edge portion curved to conform to the outer circumference of the circular saw blade 7 accommodated therein.”	Both references indicate the curvature of the inner wall surface of the fixing cover has a curvature that generally follows the curvature of the outer periphery of the circular saw blade used therein, wherein a distance (X2) as claimed above with be close to or equal to the value of X1.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw or Haas substantially disclosed above in view of the disclosure and teaching of Haas and Matsumoto, respectively, such that the value for X2 is any reasonable value, including a value that is within the range of T < X2 < 2T since there is a limited range for the value of X2 that would facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable value for X2.	
	Regarding Claim 4, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose X1 < Y. 	However, as stated above in the rejection for claim 2, Matsumoto teaches it is known in the art of portable circular saws for the front end of a window formed in the base of the circular saw is positioned at a distance (“Y,” Matsumoto, annotated fig. 3) from the tooth tip of a circular saw blade that is at least similar to the distance between an inner wall surface (14) of a lower end of the fixing cover and a tooth tip of the circular saw blade (Matsumoto, annotated fig. 3). The examiner notes that the front end of the window appears to be closer to the tooth tip of the circular saw blade than the inner wall surface.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw or Haas substantially disclosed above with the teaching of Matsumoto such that the value for Y is any reasonable value, including a value in which X1 < Y, since there is a limited range for the value of Y that facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable value for X1 with respect to the value for Y, or vice versa.	Regarding Claim 5, the modified portable circular saw of Haas substantially disclosed above includes a dust collection path (“a channel,” Haas, paragraph 0041, lines 3-4) arranged along the outer circumference of the circular blade (as stated by Haas, “[t]he chips are guided to some extent into [the] channel that runs concentric to the circumference of the saw blade 20 and surrounds the saw teeth 35,” paragraph 0041, lines 3-6), a guide member (strips 42, 44 of Haas) is provided in a dust collection opening (the transition between the strips 42, 44 of Haas and the “channel” described in paragraph 0041) located at an inflow side end of the dust collection path (Haas states in paragraph 0010, lines 4-13, “the strips [42, 44], which run axially toward one another and preferably concentric to the saw blade, project from the inner side of the side walls radially inwards of the saw blade circumference [and are shaped as] arch-shaped extensions, which extend towards the side surface of the saw blade without making contact therewith, shield the toothed circumference of the saw blade radially inwardly somewhat, so that a type of chamber to accommodate chips is produced [in order] to prevent chips from being able to leave the protective cover in the direction of the center of rotation.), the guide member is configured to guide the metal cutting dust into the dust collection opening (Haas, paragraph 0010, lines 4-13 and paragraph 0041, lines 3-6). The examiner notes the “channel” disclosed in Haas is not specifically shown. However, as modified in view of Matsumoto in the rejection set forth above, the “channel” of Haas is formed with the configuration of the passage (23) and tubular portion (25) taught by Matsumoto, which is provided with a discharge portion (21) positioned within the dust collection case (13) in the modified portable circular saw of Haas.
	Regarding Claim 6, the modified portable power saw of Haas substantially disclosed above includes discloses the guide member (strips 42, 44 of Haas) is arranged such that a portion of an outside of the guide member in a radial direction of the circular saw blade is positioned radially inward of the outer circumference of the circular saw blade (see figs. 3 and 4 of Haas), and the guide member has a fork shape (the strips 42, 44 of Haas form the ‘tines’ of the fork which join together at the “dust collection opening” of the collection path positioned at a location outside the periphery of the blade) extending on both sides, in a thickness direction, of the circular saw blade (Haas states in paragraph 0010, lines 4-10, “the strips [42, 44], which run axially toward one another and preferably concentric to the saw blade, project from the inner side of the side walls radially inwards of the saw blade circumference [and are shaped as] arch-shaped extensions, which extend towards the side surface of the saw blade without making contact therewith.”).

	Regarding Claim 9, the modified portable power saw of Haas substantially disclosed above includes discloses the guide member includes a fork shaped portion, and the fork shaped portion of the guide member is located between side walls of the fixing cover in an axial direction of the circular saw blade. Haas states in paragraph 0010, lines 4-13, “the strips [42, 44], which run axially toward one another and preferably concentric to the saw blade, project from the inner side of the side walls radially inwards of the saw blade circumference [and are shaped as] arch-shaped extensions, which extend towards the side surface of the saw blade without making contact therewith, shield the toothed circumference of the saw blade radially inwardly somewhat, so that a type of chamber to accommodate chips is produced [in order] to prevent chips from being able to leave the protective cover in the direction of the center of rotation.
	Regarding Claim 10, Haas discloses a portable circular saw (10) for cutting metal (Haas, paragraph 0003, lines 1-3) comprising:	a base (Haas, 18) with a lower surface (Haas, 24) which is configured to contact a cutting material (Haas, 36) including a metal (Haas, paragraph 0024, lines 1-4); and
	a cutting device main body (Haas, 12, 14) supported on an upper surface of the base (Haas, fig. 1), the cutting device main body comprising:
	a circular saw blade (Haas, 20);
	a fixing cover (Haas, 22) that covers a portion of an outer circumference of the circular saw blade (Haas, paragraph 0028, line 1-2); and
	a cutting dust collection mechanism that collects metal cutting dust generated when the metal is cut (e.g., “a suction mechanism which sucks the chips out (via the] channel [associated with guide strips 42, 44] may be attached to the protective cover as an option,” paragraph 0041, lines 6-8), wherein cutting is performed while the circular saw blade (20) protrudes from the lower surface (24) of the base (18) via a window (i.e. “a recess of the support plate 18,” paragraph 0026, line 6) provided in the base (paragraph 0026, lines 5-6) and a protruding portion of the circular saw blade cuts into the cutting material (see fig. 2), wherein:
	a distance (fig. 2; reference character “X”) between an inner wall surface of a lower end of the fixing cover and a tooth tip of the circular saw blade (Haas states in paragraph 0037, lines 1-4, “the protective cover 22 is pulled very close to the saw blade 20. The shortest distance X from the protective cover is less than 10mm in this region.”). 	● Haas fails to specifically disclose the dust collection mechanism is a cutting dust collection box that collects metal cutting dust generated when the metal is cut. 	However, the examiner notes the “suction mechanism” described by Haas in paragraph 0041 is provided as an example of a structure that “may be attached to the protective cover as an option” for receiving chips sucked out of the channel associated with the guide strips 42, 44 (id.).	Additionally, Matsumoto (US Publication 2010/0000095) teaches it is known in the art of circular saws to provide a cutting device main body (fig. 3) with a cutting dust collection box (“dust collecting case” 13, “case member” 30) that collects dust generated when a material is cut (paragraph 0035, lines 1-4), wherein the dust collection box (13, 30) receives and surrounds the discharge portion (21) of a tubular portion (25) associated with a dust collection path (23) formed by a partition wall (22) within the fixing cover (11). In paragraph 0038, line 4- paragraph 0039, line 3, Matsumoto states, “an air stream flowing in the rotational direction of the circular saw blade 7 is generated within the upper cover 11. The chips created during the cutting operation are sucked into the upper cover 11 under the action of this air stream and are moved through the passage 23 of the upper cover 11. Then the chips are discharged from the discharge portion 21 into the dust collecting case 13… It is important to effectively use the air stream generated by the rotation of the circular saw blade 7. Since the interior of the upper cover 11 is radially divided by the partition wall 22 as set forth above, the air stream generated by the rotation of the circular saw blade 7 can be led to the radial outer side of the partition wall 22, i.e., the passage 23, without being weakened. This makes it possible to increase the recovery rate of chips.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable circular saw of Haas with the teaching of Matsumoto such that a dust collection box is formed on the fixing cover, wherein the “channel” disclosed by Haas is provided in the form of the passage (23) and tubular portion (25) taught by Matsumoto, which is provided with a discharge portion (21) positioned within the dust collection box (as taught by the dust collection case 13 of Matsumoto) in order to eliminate an external suction mechanism and dust collection apparatus connected to the channel of Haas by relying on the suction associated with the airstream generated by the rotational movement of the circular saw blade to force the dust into the modified dust collection box, wherein the elimination of the external suction mechanism allows the user to freely around move relative to the material being cut without being restricted by a vacuum hose connected to the external suction mechanism. The modification of Matsumoto also provides a compact configuration of the portable circular saw which further increases the functionality and manuverability of the portable circular saw. Moreover, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified portable circular saw of Haas substantially disclosed above fails to specifically disclose T is a distance between the tooth tip and a tooth bottom of the circular saw blade, wherein. a tooth tip of the circular saw blade is greater than a distance (T) between the tooth tip and a tooth bottom of the circular saw blade, and the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade is less than twice the distance between the tooth tip and the tooth bottom, i.e., T < X < 2T.	However, Nishio teaches it is known in the art of “circular saw blades for cutting work materials such as wood, wood based panels, resins, and nonferrous metals such as aluminum” (paragraph 0001, lines 1-3; emphasis added) to provide a plurality of teeth (14f1 to 14f4) with a tooth tip (fig. 7), wherein a distance between the tooth tip and a tooth bottom (i.e., the bottom of the gullet between each tooth) is equal to a value of less than 10mm, e.g., 8.6mm and 9.6mm. More specifically, Nishio discloses an embodiment of a saw blade in paragraph 0021, lines 17-21 with “gullets 15f provided at 48 locations on the outer periphery of the metal base 11f, [wherein] the depths of the gullets are repeated as 9.6 mm, 8.6 mm, 8.6 mm, and 9.6 mm. The average value of the depths of the gullets is (9.6 mm+8.6 mm+8.6mm+ 9.6mm)/4=9.1mm.” 	The examiner notes a circular saw blade with a “T” value in the range taught by Nishio used in conjunction with the portable circular saw of Haas satisfies the claimed relation of T < X1 < 2T, e.g., if an average value for T = 9.1mm, and X1 = ~10mm, then 9.1mm < ~10mm < 18.2mm.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable circular saw of Haas substantially disclosed above with the teaching of Nishio such that an appropriate circular saw blade  used therein for cutting metal (the teaching of Nishio is applicable to circular saw blades used for cutting non-ferrous metals) has a gullet depth (i.e. a distance “T” between the tooth tip and the tooth bottom of the circular saw) of any reasonable size, including a gullet depth varying between 8.6mm to 9.6mm, as providing saw teeth with gullet depths (T) with this variation of the gullet depth helps to inhibit or constrain excess vibrational tendencies in the circular saw blade by making intermittent vibration frequency of each tooth different (Nishio, paragraph 0008, lines 4-6) which results in reduced surface roughness of a finished surface of a cut work material (Nishio, paragraph 0008, lines 13-16). The examiner notes the aforementioned modification would have been obvious since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)].
	Regarding Claim 11, the modified portable circular saw of Haas substantially disclosed above includes the inner wall surface (Haas, 37) of the fixing cover  (Haas, 26) is located radially outward (the portion of the inner wall surface that surrounds the periphery of the circular saw blade) and in (the portion of the inner wall surface that extends “in” is formed on the inner surface of the side walls 30, 32 of the protective cover 22) from of the outer circumference of the circular saw blade (Haas, fig. 3). 	Regarding Claim 12, the modified portable circular saw of Haas substantially disclosed above includes the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade is measured from a portion of the inner wall surface of the fixing cover adjacent the window when the protruding portion of the circular saw blade is at a maximum protruding position. The examiner notes the portable circular saw of Haas is depicted in a configuration in which the cutting device main body is positioned as closely to the base as possible. This position is known by those of ordinary skill in the art as being associated with the circular saw blade being at a maximum protruding position. Additionally, the examiner is interpreting the recitation of “adjacent the window” to include a location that is close to in or the proximity of the base (emphasis added), wherein the location of the distance indicated by Haas is located close to and in proximity of the base (Haas, fig. 2). 
	Regarding Claim 13, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade is measured from a portion of the inner wall surface of the fixing cover nearest the tooth tip. However, it would have been obvious to one having an ordinary skill in the art to measure the claimed distance at any reasonable location with respect to the portable circular saw, including a portion of the inner wall surface of the fixing cover nearest the tooth tip.
	Regarding Claim 14, the modified portable circular saw of Haas substantially disclosed above fails to specifically a distance between a front end of the window in the base and the tooth tip of the circular saw blade is greater than the distance between the tooth tip and the tooth bottom, and the distance between the front end of the window in the base and the tooth tip of the circular saw blade is less than the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade. The examiner notes this limitation corresponds to the limitation set forth in claim 2, wherein the “distance between a front end of the window in the base and the tooth tip of the circular saw blade” corresponds to “Y” and the “distance between the tooth tip and the tooth bottom” corresponds to “T,” such that “T < Y < 2T.”	However, Matsumoto teaches it is known in the art of portable circular saws for the front end of a window formed in the base of the circular saw to be positioned at a distance (annotated fig. 3) from the tooth tip of a circular saw blade that is similar to the distance between an inner wall surface (14) of a lower end of the fixing cover and a tooth tip of the circular saw blade but is positioned a bit closer to the tooth tip than the aforementioned inner wall surface (annotated fig. 3). The examiner notes Matsumoto provides evidence of such a window-type structure with a configuration that positions the aforementioned front end of said window closer to the tooth tip than the inner wall of the fixing cover, wherein the engineer designing the portable power saw has a limited number of choices when determining the best relation with respect to the spacing and distances at which the aforementioned structures are positioned with respect to the tooth tip of the circular saw blade. If the front end of the window is too close to the tooth tip, it may restrict the flow of dust and debris formed as a biproduct of the cutting process and restrict the range of adjustment of the cutting device main body relative to the base. Alternatively, if the front end of the window is too far away, i.e., set at a distance that is farther away from the tooth tip than the inner surface of the inner wall surface of the fixing cover, dust and debris will not properly be guided into the fixing cover and may escape from containment within the fixing cover, increasing the risk of possible injury to the operator.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw of Haas substantially disclosed above with the teaching of Matsumoto such that the value for Y is any reasonable value, including a value within the range of T < Y < 2T since there is a limited range for the value of Y that would facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable value for Y.
	Regarding Claim 15, the modified portable circular saw of Haas substantially disclosed above includes the distance between the front end of the window in the base and the tooth tip of the circular saw blade is measured when the protruding portion of the circular saw blade is at a maximum protruding position. The examiner notes the portable circular saw of Haas is depicted in a configuration in which the cutting device main body is positioned as closely to the base as possible. This position is known by those of ordinary skill in the art as being associated with the circular saw blade being at a maximum protruding position. Additionally, the examiner is interpreting the recitation of “adjacent the window” to include a location that is close to in or the proximity of the base (emphasis added), wherein the location of the distance indicated by Haas is located close to and in proximity of the base (Haas, fig. 2). 
	Regarding Claim 16, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade is greater than, but less than twice, the distance between the tooth tip and the tooth bottom (T) over a length of the inner wall surface of the fixing cover between a portion nearest the base and a portion nearest a rotational center of the circular saw blade. The examiner notes this limitation is similar to the features of claim 3, wherein “X2” corresponds to  X2 is a distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade at a height of a rotational center of the circular saw blade relating to a position in an up down direction at a height of a rotational center of the circular saw blade relating to a position in an up-down direction.	However, Haas discloses the chips formed as a biproduct from the circular saw blade cutting the workpiece flow into a channel that runs concentric to the circumference of the saw blade 20 and surrounds the teeth 35” (paragraph 0041, lines  4-6), wherein the channel is formed on at least one side by the inner wall surface of the fixing cover. 	Additionally, Matsumoto states in paragraph 0036, lines 1-4, “the upper cover 11 of the present embodiment has a front peripheral edge portion curved to conform to the outer circumference of the circular saw blade 7 accommodated therein.”	Both references indicate the curvature of the inner wall surface of the fixing cover has a curvature that generally follows the curvature of the outer periphery of the circular saw blade used therein, wherein a distance (X2) as claimed above with be close to or equal to the value of X1.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw or Haas substantially disclosed above in view of the disclosure and teaching of Haas and Matsumoto, respectively, such that  the distance between the inner wall surface of the fixing cover and the tooth tip of the circular saw blade is greater than, but less than twice, the distance between the tooth tip and the tooth bottom (T) over a length of the inner wall surface of the fixing cover between a portion nearest the base and a portion nearest a rotational center of the circular saw blade since there is a limited range for the values associated with the aforementioned limitation that would facilitate a smooth flow of dust and debris in the dust collection box in the modified circular saw of Haas, the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable distance for the aforementioned limitation.
	Regarding Claim 17, the modified portable circular saw of Haas substantially disclosed above includes a dust collection path (“a channel,” Haas, paragraph 0041, lines 3-4) arranged along the outer circumference of the circular blade (as stated by Haas, “[t]he chips are guided to some extent into [the] channel that runs concentric to the circumference of the saw blade 20 and surrounds the saw teeth 35,” paragraph 0041, lines 3-6), a guide member (strips 42, 44 of Haas) is provided in a dust collection opening (the transition between the strips 42, 44 of Haas and the “channel” described in paragraph 0041) located at an inflow side end of the dust collection path (Haas states in paragraph 0010, lines 4-13, “the strips [42, 44], and the guide member is configured to guide the metal cutting dust into the dust collection opening (Haas paragraph 0041).	Regarding Claim 18, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose a distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover is greater than the distance between the tooth tip and the tooth bottom.	However, the examiner notes there are a limited number of dimensions between the various components that can be utilized in the portable circular saw.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw of Haas substantially disclosed above such that the distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover is any reasonable size with respect to the distance between the tooth tip and the tooth bottom, including being greater than the distance between the tooth tip and the tooth bottom since there are a limited number of dimensions that would facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable dimension for the distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover.
	Regarding Claim 19, the modified portable circular saw of Haas substantially disclosed above includes a distance between an end of the guide member (i.e. strips 42, 44 of Haas) positioned away from the inflow side end of the dust collection path and the inner wall surface of the fixing cover is greater the distance between an end of the guide member (i.e., the portion of the strips where they transition into the “channel” of Haas which corresponds to the dust collection path as taught by Matsumoto) at the inflow side end of the dust collection path and the inner wall surface of the fixing cover. The examiner notes the distal ends of the strips run inwardly from the circumferential edge of the saw blade while the transition is positioned radially outward from the saw blade edge. 
	Regarding Claim 20, the modified portable circular saw of Haas substantially disclosed above includes the guide member has a fork shape (the strips 42, 44 of Haas form the tines of the fork) extending on both sides, in a thickness direction, of the circular saw blade (Haas states in paragraph 0010, lines 4-13, “the strips [42, 44], which run axially toward one another and preferably concentric to the saw blade, project from the inner side of the side walls radially inwards of the saw blade circumference [and are shaped as] arch-shaped extensions, which extend towards the side surface of the saw blade without making contact therewith, shield the toothed circumference of the saw blade radially inwardly somewhat, so that a type of chamber to accommodate chips is produced [in order] to prevent chips from being able to leave the protective cover in the direction of the center of rotation).
As best understood, Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US Publication 2012/0023760), Matsumoto (US Publication 2010/0000095) and Nishio (US Publication 2018/0071846) in further view of Skinner (US Patent 5,327,649).
	Regarding Claim 7, the modified portable power saw of Haas substantially disclosed above includes a transition portion of the guide strips 42, 44 of Haas into the dust collection path provided by Matsumoto which corresponds to a first portion of the guide member is arranged adjacent the dust collection opening, and the first portion of the guide member is positioned radially outward of the outer circumference of the circular saw blade. The examiner notes the dust collection path taught by Matsumoto and the “channel” disclosed by Haas run outside the periphery of the saw blade, but the modified portable power saw of Haas substantially disclosed above does not specifically depict the modified configuration.	However, Skinner teaches it is known in the art of portable circular saws with dust collections features to provide a guide member (“deflector” 44; see figs. 2 and 3), that has a fork shape (fig. 3) with a first portion that is positioned radially outward of the outer circumference of the saw blade (figs. 2 and 3) that is arranged adjacent to an inlet (52) of a dust collecting path and a second portion with a slot (46) arranged away from the dust collection opening (52) and positioned radially inward of the outer circumference of the circular saw blade (fig. 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the circular saw of has substantially disclosed above with the teaching of Skinner such that a first portion of the guide member is positioned radially outward from the periphery of the circular saw blade and a second portion extends inward in order to smoothly guide dust into the dust collection path. The examiner notes that Haas and Matsumoto together provide a generally teaching of this structure in the art, but do not specifically depict the structure. Thus, Skinner provides visual evidence the configuration is known in the art of circular saws.
	Regarding Claim 8, the modified portable power saw of Haas substantially disclosed above includes discloses a second portion of the guide member (the distal portion of the guide member, i.e., the ends of the “fork tines”) is arranged away from the dust collection opening, and the second portion of the guide member is positioned radially inward of the outer circumference of the circular saw blade (see figs. 2 and 3 of Haas and fig. 3 of Skinner).
	Regarding Claim 18, the modified portable circular saw of Haas substantially disclosed above fails to specifically disclose a distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover is greater than the distance between the tooth tip and the tooth bottom.	However, the examiner notes there are a limited number of dimensions between the various components that can be utilized in the portable circular saw.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable power saw of Haas substantially disclosed above such that the distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover is any reasonable size with respect to the distance between the tooth tip and the tooth bottom, including being greater than the distance between the tooth tip and the tooth bottom since there are a limited number of dimensions that would facilitate the safe and effective dust collecting capacity disclosed and taught by Haas and Matsumoto, respectively, and it would have been obvious to one having an ordinary skill in the art to try any reasonable dimension for the distance between an end of the guide member at the inflow side end of the dust collection path and the inner wall surface of the fixing cover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Franz et al (US Patent 5,033,192) discloses a dust collection cover (5) with a fork shaped guide member with a slot (12a) that receives a rotating tool (4) as it rotates (direction A).	● Takahashi et al (US Patent 5,537,748) discloses a fixed cover for a circular saw blade. 	● Willer et al (US Publication 2004/0060178) discloses a circular saw (10) with a cover (60) with a built in collection box (95)	● Numata et al (US Publication 2016/0368166) discloses a dust collection assembly for a circular saw device.	● Chang (US Publication 2005/0000339) discloses a table saw (1) with a workpiece support table and a blade slot (11) formed therein that is in close proximity to the blade edge (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 2, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/02/2022